RCDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 has been entered.

Claim Status
	Claims 61-97 and 101-118 are pending, claim 61 was amended in the Reply filed 12/15/2021, and claims 98-100 were canceled in the Reply filed 12/15/2021. Claims 63-67, 70, 75-76, 80-82, 84, 87-89, 93-95, 104-106, 108, 110-111, 113-114, and 117-118 are withdrawn.  Claims 61-62, 68-69, 71-74, 77-79, 83, 85-86, 90-92, 96-97, 101-103, 107, 109, 112, and 115-116 are presently considered.

Election/Restrictions
Applicant's election with traverse of the originally elected species as described in Example 1b (in the reply filed on 10/01/2020 was previously acknowledged, and the requirement was deemed proper for reasons of record and was previously made Final.  
see, e.g., Non-Final mailed 12/15/2020 at pages 2-5).  Per MPEP § 803.02(III)(A), 
If the examiner determines that the elected species is allowable over the prior art, the examination of the Markush claim will be extended. If prior art is then found that anticipates or renders obvious the Markush claim with respect to a nonelected species, the Markush claim shall be rejected; claims to the nonelected species would still be held withdrawn from further consideration. The prior art search will not be extended unnecessarily to cover all nonelected species…
Note that where a claim reads on multiple species, only one species needs to be taught or suggested by the prior art in order for the claim to be anticipated or rendered obvious (see, .e.g., MPEP § 803.02(III)(A)).  Accordingly, per MPEP § 803.02(III)(A), Examination was previously extended to the non-elected species in the Action mailed 12/15/2020, which was deemed anticipated and/or obvious in view of the prior art.  
Previously, per MPEP § 803.02(III)(A), Examination had proceeded to a non-elected species, namely an obvious variant of Example 5 of US 2008/0207879 A1 (Artur et al.; Aug. 28, 2008), wherein the equilibration buffer of Example 5 is modified to contain 7 mM to 10 mM EDTA.  This non-elected species rendered the previous claims obvious and is understood to continue reading upon the amended claim scope for reasons set forth below. 
Accordingly, claims 63-67, 70, 75-76, 80-82, 84, 87-89, 93-95, 104-106, 108, 110-111, 113-114, and 117-118 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to presently unexamined nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement applicable to the originally filed claims in the reply filed on 10/01/2020.
	Accordingly, claims 61-62, 68-69, 71-74, 77-79, 83, 85-86, 90-92, 96-97, 101-103, 107, 109, 112, and 115-116 are presently considered.

Claim Interpretation
For purposes of applying prior art, the claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111.  If Applicant disputes any interpretation, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action.  Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer).
Amended, independent claim 61 is representative of the newly pending claim scope.  Amended claim 61 is directed to a process, and presently recites (amendments filed 10/19/2021 and entered 11/03/2021 are shown as well as amendments filed 12/15/2021):
61. (Currently Amended) A process for the purification of a polypeptide, comprising:
providing a positively charged, anion-exchange chromatography matrix;

providing a negatively charged chemical compound having the ability to complex metal ions ;

adding to the matrix a Vitamin K-dependent polypeptide to be purified;

adding the chemical compound at a concentration of at least [[7]] 10 mM to the matrix by one or more of the following steps, such that the chemical compound and the Vitamin K-dependent polypeptide compete for binding to the matrix:
(a) adding an equilibration fluid comprising the chemical compound to the matrix before the Vitamin K-dependent polypeptide is added to the matrix, such that at least part of the chemical compound binds to the matrix , and/or
(b) adding a loading fluid comprising the chemical compound and the Vitamin K dependent polypeptide to the matrix, such that at least part of the chemical compound and at least part of the Vitamin K-dependent , and/or
(c) after the Vitamin K-dependent polypeptide is added and bound to the matrix, adding one or more washing fluids comprising the chemical compound to the matrix to wash the matrix, such that the chemical compound and the Vitamin K-dependent polypeptide continue to bind to the matrix , wherein the washing fluid has a pH and a conductivity to elute one or more impurities from the matrix while the matrix retains the Vitamin K-dependent polypeptide; and

eluting the Vitamin K-dependent polypeptide from the matrix using an elution fluid to form an eluate comprising one or more impurities, wherein the elution fluid has a pH and a conductivity to elute the Vitamin K-dependent polypeptide from the matrix;

thereby providing an increased ratio of the Vitamin K-dependent polypeptide to the one or more impurities in the eluate as compared to the same process where the chemical compound is not added to the matrix.
The applicable claim interpretation is provided below.
“Comprising” is an open-ended transitional term (see, e.g., MPEP § 2111.03(I)), wherein additional steps or components are not excluded.  However, “‘[c]omprising’ is a term of art used in claim language which means that the named elements are essential” (see, e.g., id.; see also Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997)).
	The genus of “vitamin K-dependent” polypeptides and proteins was described in the Claim Interpretation Section of the Action mailed 12/15/2020, which is incorporated herein (see, e.g., Action mailed 12/15/2020 at page 8, identifying a non-exhaustive list of eleven subgenera of such proteins).  For purposes of the present examination, it is understood that Factor IX polypeptides are a type of “vitamin K-dependent” polypeptide (see, e.g., Spec. filed 6/28/2019 at 33 at lines 29-31; see also, newly added claims 107, 109, and 112).
	The genus of “chemical compound[s] having the ability to complex metal ions” was described in the Claim Interpretation Section of the Action mailed 12/15/2020, which is incorporated herein (see, e.g., Action mailed 12/15/2020 at pages 8-9, identifying a non-chemical compound[s] having the ability to complex metal ions ” is understood to read upon at least upon at least EDTA and EGTA (see instant claim 96).
	Amended claim 61 recites the requirement 
...adding the chemical compound at a concentration of at least [[7]]10 mM to the matrix by one or more of the following steps...
Accordingly, the phrase “one or more” is understood to mean that the chemical compound may be present in steps (a), (b), (c), (a) and (b), (a) and (c), (b) and (c), or all three.  Here, the non-elected species is understood to read upon at least methods wherein the chemical compound is present in only the equilibration fluid (i.e., step (a)).
	Amended claim 61 contains the following phrases:
....such that the chemical compound and the Vitamin K-dependent polypeptide compete for binding to the matrix...
..... such that at least part of the chemical compound binds to the matrix 
.... such that at least part of the chemical compound and at least part of the Vitamin K-dependent polypeptide compete for binding to the matrix 
..... such that the chemical compound and the Vitamin K-dependent polypeptide continue to bind to the matrix 
..... thereby providing an increased ratio of the Vitamin K-dependent polypeptide to the one or more impurities in the eluate as compared to the same process where the chemical compound is not added to the matrix.
Each of these phrases is understood to be a recitation of an intended or expected result fully satisfied by the performance of the positively recited method steps set forth at newly added claim 61 (see, e.g., MPEP § 2111.04(I), noting that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited’").  This is reasonable, because no structure/function limitations commensurate in scope with such phrases see, e.g., MPEP § 2111.04(I)).
	Claim 61 was amended following the Final mailed 6/18/2021 to include the phrase:
....providing a positively charged, anion-exchange chromatography matrix;
Here, the matrix is reasonably inferred to be an “anion-exchange chromatography matrix”, which is reasonably inferred to have a solid phase support matrix that is positively charged (see, e.g., Spec. filed 6/28/2019 at 4 at lines 19-22, 18 at lines 21-30).  Therefore, the amendment does not further limit the claim scope because anion-exchange chromatography is understood to utilize a positively charged matrix to capture negatively charged molecules of interest.  Therefore, the phrase makes explicit that an AXC matrix is positive.
	Claim 61 was amended following the Final mailed 6/18/2021 to include the phrases:
providing a negatively charged chemical compound having the ability to complex metal ions ;...
The amendment is understood to continue reading upon and encompassing at least upon at least EDTA and EGTA (see instant claim 96).  Accordingly, the amendment does not exclude the previously examined species of “chemical compound”.
	Claim 68 recites the following:
68. (Previously Presented) The process of claim 61, wherein binding of the chemical compound to the matrix reduces binding of impurities to the matrix more than binding of the Vitamin K dependent polypeptide to the matrix.
This claim is reasonably inferred to be a recitation of an intended or expected result fully satisfied by the performance of the positively recited method steps set forth at newly added claim 61 (see, e.g., MPEP § 2111.04(I), noting that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited’").  This see, e.g., MPEP § 2111.04(I)).  Furthermore, such limitation is reasonably inferred to simply mean that the claimed process works better with the “chemical compound” than without it, which is the expected and intended result.  Accordingly, claim 68 is understood to be rejected for the same reasons as provided for claim 61.
	“[A]bout” appears in the pending claims.  The original disclosure identifies that the term “about” is “used to indicate that a value includes the inherent variation of error for the device and the method being employed…” (see, e.g., Spec. filed 6/28/2019 at 12 at line 28 to page 13 at line 2), but this definition fails to actually identify what the numerical error of the Applicant’s methods and equipment were (i.e., different equipment has different levels of precision and accuracy).  Therefore, it is unclear if “about” as used in the claims and original disclosure may reasonably indicate variances of  ±1%, ±5% , ±10%, ±20, etc.  For purposes of claim interpretation, the “about” has been reasonably understood to indicate a variability of  ±20% of a given number unless otherwise specified.
	At all claims, references to “the matrix” are reasonably understood to refer to the “anion-exchange chromatography matrix” as recited at claim 61 at line 2.
	Claims 115-116 were amended in the After-Final Reply filed 10/19/2021, and the amendments were entered after-Final as noted in the Advisory Action mailed 11/03/2021.
	Additional claim interpretations are provided below.  All claim interpretations for all claims are consistent unless otherwise specified.

Withdrawn Claim Rejections
The rejection of claims 61-62, 68-69, 71-74, 77-79, 83, 85-86, 90-92, 96-103, 107, 109, 112, and 115-116 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn in view of the After-Final amendments filed 10/19/2021, which were entered After-Final as noted in the Advisory Action mailed 11/03/2021.


Revised Claim Rejections Necessitated by Applicant Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

s 61-62, 68-69, 71-74, 77-79, 83, 85-86, 90-92, 96-97, 101-103, 107, 109, 112, and 115-116 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US2008/0207879 A1 (Artur et al.; Aug. 28, 2008; cited in previous action).
Claim interpretation:  The Applicable claim interpretation has been set forth above in a separate section and in preceding rejections; those disclosures are incorporated herein.  Additional claim interpretations have been set forth below.  
Regarding instant claims 61-62, 68-69, 71-74, 77-79, 83, 85-86, 90-92, 96-97, 101-103, 107, 109, 112, 115-116, and the purification of recombinant FIX from cell culture, US’879 teaches and reduces to practice a process for the purification of recombinant FIX from cell culture (compare US’879 at Example 5 at ¶¶[0137]-[0139], Tables VII-IX with instant claims 61, 73-74, 96).  The exemplified process is understood to include the general steps of 
loading a composition comprising a rFIX onto an anion exchange material,
washing the anion exchange material using a wash buffer which has a salt concentration of more than 200 mM,
eluting the rFIX from the anion exchange material using an elution buffer comprising divalent cations, and 
collecting the eluate.
(see, e.g., US’879 at id.; see also id. at ¶¶[0013]-[0017], claims 1-7), and the process utilized a QFF Sepharose Anion Exchange resin (see, e.g., US’879 at ¶[0138]), and included the steps and buffers disclosed at Tables VII-VIII (see, e.g., US’879 at ¶¶[0138], Tables VII-VIII).  Example 5 of US’879 discloses an equilibration buffer containing EDTA (see, e.g., US’879 at ¶¶[0137]-[0139], Tables VII-VIII).  Accordingly, the equilibration buffer contains EDTA (see, e.g., US’879 at ¶¶[0137]-[0139], Tables VII-VIII; compare id. with instant claims 61-68).  Regarding instant claims 61, 107, 109, 112 and the purification of the Vitamin K-dependent protein of Factor IX, US’879 pertains to methods for the purification of recombinant Factor IX using anion exchange chromatography (see, e.g., US’879 at title, abs), wherein it is understood that Factor IX (or “rFIX”) is a Vitamin K-dependent protein (see, e.g., US’879 at ¶¶[0003]-[0004], [0168]; see also claim interpretation section above).  The use of human rFIX would be at once envisaged in view of the disclosure of rFIX (see, e.g., id.; see also id. at claims 1-2). Regarding claims 61-62 and step (a), at Example 5 of US’879, the equilibration buffer comprises EDTA (see, e.g., US’879 at ¶¶[0137]-[0139], Tables VII-VIII; compare id. with instant claims 61-62).  Regarding claim 68, claim 68 is understood to recite the intended results of positively recited method steps set forth at claim 61 (see, e.g., MPEP § 2111.04(I), noting that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited’").  Accordingly, claim 68 is rejected herein for the reasons applied to claim 61. Regarding claim 71-72 and the temperature of the process, US’879 reasonably identifies that the process was carried out at approximately 24.0°C to 24.9°C (see, e.g., US’879 at ¶¶[0137]-[0139], Tables VII-VIII; see esp. id. at Table VIII; note that “about” has been reasonably interpreted to mean ±20%, and  therefore “about 25°C” includes 20-30°C).  Regarding claims 73-74 and the equilibration fluid, US’879 discloses that the “equilibration buffer” comprised 20 mM Tris, 2 mM EDTA, had a pH of 7.4, and a conductivity of 2.11 mS/cm (see, e.g., US’879 at ¶¶[0137]-[0139], Tables VII-VIII).  Regarding claims 77-79 and the loading fluid, US’879 discloses a “loading buffer” having a pH of 7.4, 2 mM of EDTA, 20 mM Tris, and a conductivity of 2.11 mS/cm (see, e.g., US’879 at ¶¶[0038]-[0051], [0054]-[0055] and ¶¶[0137]-[0139], Tables VII-IX, noting that the “loading buffer” is understood to be comparable/equivalent in pH, EDTA, Tris, Triton X-100, and conductivity as the equilibration see, e.g., US’879 at ¶¶[0038]-[0051], [0054]-[0055] and ¶¶[0137]-[0139], Tables VII-IX; see esp. id. at ¶[0139], Table IX, Title of Example 5).  Regarding claim 83, 85-86, and the washing buffer, US’879 discloses a “wash buffer” that comprises 20 mM Tris, 220 mM NaCl, and has a pH of 7.46, and a conductivity of 22.1 mS/cm (see, e.g., US’879 at ¶¶[0137]-[0139], Tables VII-VIII).  Regarding claims 90-92, and the elution fluid, US’879 discloses an initial “elution buffer” (“Gradient Buffer A”) comprising 20 mM Tris, 2 mM CaCl2, having a pH of 7.48, and a conductivity of 2.11 mS/cm (see, e.g., US’879 at ¶¶[0137]-[0139], Tables VII-VIII); and a second “elution buffer” (“Gradient Buffer B”) comprising 20 mM Tris, 2 mM CaCl2, 180 mM NaCl, having a pH of 7.40, and a conductivity of 18.6 mS/cm (see, e.g., US’879 at ¶¶[0137]-[0139], Tables VII-VIII).  Regarding claims 115-116, each of the washing and elution buffers contain salt in an amount sufficient to adjust buffer ionic strength to some extent (see, e.g., US’879 at ¶¶[0137]-[0139], Tables VII-VIII, noting that the washing buffer contains NaCl, and the elution “Gradient” buffer B contains NaCl), and therefore claim 115 is reasonably deemed anticipated by Example 5 of US’879.
The prior art of US’879 differs from the instant claims as follows:  US’879 at Example 5 does not explicitly teach or disclose the use of EDTA in the disclosed buffers at a concentration of at least 10 mM as recited and required at amended claims 61, 69, 96-97, and 101-103. 
However, per MPEP § 2123(I)-(II), the teachings of US’879 are not limited to exemplified embodiments, but instead US’879 is relevant for all that it contains and “may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments” (see, e.g., MPEP § 2123(I)).  Accordingly, the broader 
Regarding claims 61, 69, 96-97, 101-103, and the concentrations of EDTA, US’879 identifies that the equilibration buffer may “further comprise a chelating agent in a concentration of 0.1 to 10 mM” (see, e.g., US’879 at ¶[0054]).  The term “chelating agent” is defined and understood to refer to at least EDTA or EGTA (see, e.g., US’879 at ¶[0047]).  Accordingly, an artisan would readily appreciate and reasonably infer that the equilibration buffer utilized at Example 5 of US’879 could be modified to include an amount of EDTA at a concentration of 0.1 to 10 mM (see, e.g., US’879 at ¶[0054]; see also US’879 at ¶¶[0137]-[0139], Tables VII-VIII), which is a range that overlaps and touches the claimed ranges at instant claims 61, 69, 96-103 (see, e.g., MPEP § 2144.05(I)-(II), noting that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists).
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reason(s): First, the claimed invention is the combination of only prior art elements (i.e., a known protein, a known anion-exchange process, known buffer compositions, a known range of EDTA concentrations usable in an equilibration buffer) according to known anion-exchange purification methods taught by US’879 to yield predictable results, namely purified recombinant FIX protein, wherein the parameters of the prior art purification methods were known and wherein the claimed values merely vary within the ranges disclosed by the prior art (see, e.g., MPEP § 2143(I)(A), (G)).  Second, the claimed inventions is the simple substitution of one known concentration of EDTA disclosed by US’879 for another concentration of EDTA see, e.g., MPEP § 2143(I)(B), (G)).
	Furthermore, there would be a reasonable expectation of successfully obtaining purified FIX exactly as taught and disclosed by US’879 because the prior art is presumed to be fully enabled for all disclosed and claimed embodiments (see, e.g., MPEP § 2121(I)), and because the prior art is applicable for all that it discloses, including alternative embodiments discussed but not explicitly reduced to practice (see, e.g., MPEP § 2123(I)-(II)).  Furthermore, it is well within the ordinary skill in the art to utilize a known method of purifying a known protein using known reagents within known concentrations ranges in known buffer formulations using known purification steps to achieve predicted and expected results, exactly as taught and suggested by the prior art.
	Therefore, instant claims 61-62, 68-69, 71-74, 77-79, 83, 85-86, 90-92, 96-97, 101-103, 107, 109, 112, and 115-116 are obvious in view of the prior art.

Response to Arguments
Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive. Examiner notes that the Arguments raised in the After-Final filed 10/19/2021 were considered but not found persuasive for the reasons set forth in the Advisory Action mailed 11/03/2021; that response remains pertinent and is incorporated herein.  In addition, the Examiner’s response to arguments in the Final mailed 6/18/2021 remains pertinent and is also incorporated into the instant response. 

At pages 10-11, it is the Examiner’s understanding that the Applicant summarizes the rejection (see, e.g., Reply filed 12/15/2021 at 10-11 at bridging ¶), but does not raise any specific arguments (see id).
At page 11, it is the Examiner’s understanding that Applicant is alleging that the amended claim overcomes the prior art because 
The ‘879 publication focuses on lower concentrations and does not teach or suggest a concentration of at least 10 mM
(see, e.g., Reply filed 12/15/2021 at 11 at 1st full ¶)
This argument is not persuasive because under 35 USC § 103, the pertinent issue is not what the prior art “focuses on” in examples, but what the prior art render obvious when considered as a whole.  Here, it is undisputed that the prior art literally teaches and directs artisans to utilize methods wherein the equilibration buffer may “further comprise a chelating agent in a concentration of 0.1 to 10 mM” (see, e.g., US’879 at ¶[0054]).  The term “chelating agent” as used by US’879 refers to at least EDTA or EGTA (see, e.g., US’879 at ¶[0047]).  Accordingly, an artisan would readily appreciate and reasonably infer that the equilibration buffer utilized at Example 5 of US’879 could be modified to include an amount of EDTA at a concentration of 0.1 to 10 mM (see, e.g., US’879 at ¶[0054]; see also US’879 at ¶¶[0137]-[0139], Tables VII-VIII), which is a range that overlaps and touches the claimed ranges at instant claims 61, 69, 96-97, and 101-103 (see, e.g., MPEP § 2144.05(I)-(II), noting that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists).  see, e.g., MPEP § 2144.05(I)-(II)).  
Furthermore, as noted in the rejection, such methods are also obvious in view of the exemplary rationales set forth at MPEP §§ 2143(I)(A), (B), and (G).  Notably, Applicant does not address nor refute these rationales.
Accordingly, all applicable arguments have been fully considered, but not found persuasive for reasons of record.  Therefore, no claims are allowed.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 5,136,026 (Aug. 4, 1992; Romisch et al.; cited in IDS filed 10/25/2019 as cite no: 3) was discussed at length in the prior Action, which is incorporated herein (see, e.g., Non-Final mailed 12/15/2020 at pages 46-47).  In brief, Romisch discloses that it was found, “surprisingly, that toxic substances can be removed from these proteins by ion exchange chromatography in the presence of chelating reagents in combination with ionic detergents” (see, e.g., US’026 at col 1 lines 44-50).  Romisch discloses a method of purifying protein solutions using anion exchange chromatography (id. at claim 1), wherein a chelating agent of “EDTA, EGTA, a salt of citric acid or oxalic acid or a combination thereof” (id. at claim 3 ) is used at a “concentration of 1-100 mmol/l” (id. at claim 4) in an aqueous buffer solution in order to remove toxins (id. at claim 1), see, e.g., Romisch at col 3 line 60 to col 4 line 60, disclosing Examples 1-2 and Table 1, showing that the protein of interest is increased in purity multiple fold following purification).
US 5,061,815 (Oct. 29, 1991; Leu et al.; cited in IDS filed 10/25/2019 as cite no. 1) establishes and evidences that polylysine inherently has the ability to form metal complexes (see, e.g., Leu at claim 1, abs, col 2 lines 26-33).  
US 2004/0171103 A1 (Sep. 2, 2004; Bradley et al.; cited in IDS filed 10/25/2019(6 pages) as cite no. 1) was discussed at length in the prior Action, which is incorporated herein (see, e.g., Non-Final mailed 12/15/2020 at pages 47-48).  Examiner notes that the teachings of US’103 have been discussed more extensively in the parent Application (see, e.g., US Application No. 14/813,461 at Non-Final mailed 12/2/2016 at pages 24-25), and those discussions are incorporated herein.
Bonner (Protein Purification, Taylor & Francis Group, 201 pages, ISBN 978-0-415-38511-4 (June 2007); hereafter "Bonner"; cited in IDS filed 10/25/2019 (6 page) as cite no: 7) was discussed at length in the prior Action, which is incorporated herein (see, e.g., Non-Final mailed 12/15/2020 at pages 48-49).  
WO 97/42835 (Nov. 20, 1997; Kutzko et al.; cited in IDS filed 10/25/2019 (6 pg) as cite no: 2) was discussed at length in the prior Action, which is incorporated herein (see, e.g., Non-Final mailed 12/15/2020 at pages 49-51).  In brief, Kutzko relates to the purification of biologically active peptides from milk (see, e.g., Kutzko at abs, 6 at lines 27-35) utilizing ion-exchange chromatography (see, e.g., Kutzko at claims 1, 13, 15, 19-21; see also id. at 4 at lines 4-12 and 20-26, page 5 at lines 5-6, page 10 at lines 30-35, page 12 at lines 25-29), wherein the see, e.g., Kutzko at abs).  The chelating agent may be present at a "concentration of between 1 and 500 mM" (see, e.g., Kutzko at 10 at lines 6-10, note that the ranges of “20-50 mM EDTA” and “20 to 200 mM citrate” are expressly exemplified).
US 5,641,887 (Jun. 24, 1997; Beckman et al.; cited in previous action), establishes the level of ordinary skill in the prior art regarding chelating agents (see, e.g., '887 at col 4 at line 50 to col 5 at line 4, entitled "Identification of Chelating Functional Groups").  Notably, it was well-within the ordinary skill in the art at the time of the invention to identify equivalent art-recognized chelating agents.
US 4,981,952 (Yan; Jan. 1, 1991; cited in previous action) pertains to and discloses embodiments wherein vitamin K-dependent proteins are purified using anion exchange chromatography (see, e.g., US’952 at title, abs, claims).
US2008/0207879 A1 (Artur et al.; Aug. 28, 2008; cited in previous action) provides additional guidance identifying that other buffers may comprise “a chelating agent in a concentration of 0.1 to 10 mM” (see, e.g., US’879 at ¶¶[0047], [0049], [0054], [0056-[0058]).

Conclusion
No claims are allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457. The examiner can normally be reached Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 



/RANDALL L BEANE/Primary Examiner, Art Unit 1654